Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 18, 2015

The Court of Appeals hereby passes the following order:

A15D0258. EARNEST J. DAVIS, III v. LATRICE HARRIS DAVIS.

      Earnest J. Davis and Latrice Harris Davis were divorced in 2007. Latrice Davis
filed a petition for contempt, alleging that Earnest Davis had violated several
provisions of their divorce decree related to alimony, child support, property division,
and other matters. The trial court entered an order finding Earnest Davis in contempt.
Earnest Davis filed an application for discretionary appeal to challenge that order. We
lack jurisdiction.
      Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
“[A]n appeal from the judgment in a contempt action seeking to enforce any portion
of [a] divorce decree other than child custody is ancillary to divorce and alimony and
falls within [the Supreme] Court’s jurisdiction over ‘divorce and alimony cases.’
[Cits.]”Rogers v. McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582) (2004); see also
Morris v. Morris, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008). Because this
application appears to fall within the Supreme Court’s jurisdiction, it is hereby
TRANSFERRED to that Court.
                                        Court of Appeals of the State of Georgia
                                                                             02/18/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.